UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 17, 2007 Cabot Microelectronics Corporation (Exact name of registrant as specified in its charter) Delaware 000-30205 36-4324765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) 870 Commons Drive, Aurora, Illinois 60504 (Address of principal executive offices) (Zip Code) (630) 375-6631 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 17, 2007, Cabot Microelectronics Corporation (the “Company”) issued a press release entitled “Bailing Xia Elected to Cabot Microelectronics’ Board of Directors,” a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing that Bailing Xia has been elected to the Company’s Board of Directors effective September 17, 2007.Mr. Xia was elected as a Class II director with an initial term to expire at the Annual Meeting of Stockholders in 2008.Mr. Xia has not been appointed to serve on any Board committees at this time. Mr. Xia’s compensation and terms for his services as a director will be consistent with that of the Company’s other non-employee directors, as described in Exhibit 10.46 of the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 8, 2007.Other than these, no arrangement or understanding exists between Mr. Xia and the Company, or to the Company’s knowledge, any other person or persons pursuant to which Mr. Xia was selected as a director.Mr. Xia is not a party to any transaction with the Company that would require disclosure under Item 404(a) of Regulation S-K. In connection with Mr. Xia’s election, the Board of Directors increased the size of the Company’s Board from seven to eight directors. Item 9.01Financial Statements and Exhibits. (c) Exhibits 99.1Press release, dated September 17, 2007, entitled “Bailing Xia Elected to Cabot Microelectronics’ Board of Directors.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABOT MICROELECTRONICS CORPORATION Date: September 18, 2007 By: /s/ WILLIAM S. JOHNSON William S. Johnson Vice President and Chief Financial Officer [Principal Financial Officer] INDEX TO EXHIBITS Exhibit Number Title 99.1 Press release, dated September 17, 2007, entitled “Bailing Xia Elected to Cabot Microelectronics’ Board of Directors.”
